NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MMADI MLATAMOU HASSANATI,                       No.    16-56880
surviving wife of Mohamed Abdou Said,
deceased and as Guardian ad Litem of            D.C. No.
minors, MMR, surviving son of Mohamed           2:16-cv-02734-DSF-SS
Abdou Said, deceased, MMR, surviving son
of Mohamed Abdou Said, deceased and MR,
surviving son of Mohamed Abdou Said,            MEMORANDUM*
deceased; et al.,

                Plaintiffs-Appellants,

 v.

INTERNATIONAL LEASE FINANCE
CORPORATION and DOES, 1-50
Inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted August 31, 2018
                              Pasadena, California

Before: WARDLAW, BYBEE, and IKUTA, Circuit Judges.

      Mmadi Mlatamou Hassanati, et al. (“Plaintiffs”) appeal the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
dismissal of their lawsuit on res judicata grounds. We have jurisdiction under 28

U.S.C. § 1291 and review the dismissal de novo. Mpoyo v. Litton Electro-Optical

Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

      Plaintiffs brought two lawsuits against International Lease Finance

Corporation (“ILFC”) based on a 2009 airplane crash. In their first lawsuit

(“Hassanati I”), the district court granted summary judgment to ILFC but in the

accompanying order dismissed Plaintiffs’ case “without prejudice.” Plaintiffs

appealed, and we affirmed. Hassanati ex rel. Said v. Int’l Lease Fin. Corp., 643 F.

App’x 620 (9th Cir. 2016). Plaintiffs then filed a new lawsuit (“Hassanati II”)

against ILFC, which the district court dismissed on the basis of res judicata.

      In appealing the Hassanati II court’s decision, Plaintiffs contest only that

Hassanati I constituted a final judgment on the merits, conceding that the other

two elements of res judicata are present. See Owens v. Kaiser Found. Health Plan,

Inc., 244 F.3d 708, 713 (9th Cir. 2001) (stating res judicata “is applicable

whenever there is (1) an identity of claims, (2) a final judgment on the merits, and

(3) identity or privity between parties” (internal quotation omitted)).

      The district court correctly found that the judgment in Hassanati I was

ambiguous. See Semtek Int’l v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001)

(“[A]n ‘adjudication upon the merits’ is the opposite of a ‘dismissal without

prejudice.’” (quoting Fed. R. Civ. Pro. 41(b))).



                                          2
        The ambiguity dictated that the district court review the records and

“construe [the] judgment so as to give effect to the intention of the issuing court.”

Ruiz v. Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1167 (9th Cir. 2016)

(internal quotation omitted). Having reviewed the summary judgment order in

Hassanati I, we conclude that the district court intended to render a final judgment

on the merits: the Hassanati I court granted summary judgment because Plaintiffs

lacked statutory standing, not because Plaintiffs lacked Article III standing, having

“adduced no evidence raising triable issues of fact as to whether they are personal

representatives who can sue under DOHSA.” Moreover, Plaintiffs also plainly

considered the order a “final judgment,” as they appealed it under 28 U.S.C. §

1291.

        Because the Hassanati II court properly concluded that Hassanati I was a

“‘judgment on the merits’ to which res judicata applies,” its dismissal of Hassanati

II was proper. Stewart v. U.S. Bancorp, 297 F.3d 953, 957 (9th Cir. 2002) (quoting

Federated Dep’t Stores v. Moitie, 452 U.S. 394, 399 n.3 (1981)); see Vaughn v.

Bay Envtl. Mgmt., Inc., 567 F.3d 1021, 1024 (9th Cir. 2009) (“[A] dismissal for

lack of statutory standing is properly viewed as a dismissal for failure to state a

claim.”); see also Jewel v. NSA, 673 F.3d 902, 907 n.4 (9th Cir. 2011).

        AFFIRMED.




                                           3